DETAILED ACTION
Applicant’s response, received 05/27/2021, to the previous office action has been considered and made of record. Claims 1-5, 7-13, 15-20, and 22 are pending further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
 
Response to Arguments
Applicant's arguments, filed 05/27/2021, with respect to the presented claim amendments and the previously presented 35 USC 102 prior art rejections of claims 1-5, 7-13, 15-20, and 22 have been fully considered but they are not persuasive.
Applicant's arguments on pages 8 of Applicant’s Remarks that the references fail to teach the amended limitation of independent claims 1, 9, and 17 drawn to “without use of information about the user provide prior to the verification operation” because as per the Background section of Applicant’s disclosure “Conventional systems typically require some knowledge about the user provided before a transaction is allowed to take place. For example, the user may be required to sign up…….”.
In response to these arguments: It is noted that the features upon which applicant relies (i.e., that the system does not require a user to sign up or register prior to verification) are not recited in the rejected claim(s). Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For at least this reason the previously presented prior art rejection has been maintained with minor modifications to the language to clarify the interpretation of the claim limitations and prior art reference.
Applicant has argued on pages 7-9 of Applicant’s Remarks that the reference fails to teach the amended limitation of independent claims 1, 9, and 17 drawn to “without use of information about the user provide prior to the verification operation”.
In response to these arguments: The argued claim limitation and corresponding disclosure within Applicant’s specification have been considered. However, the claim limitation and Applicant’s corresponding disclosure (in addition see Para 0004 of Applicant’s Specification) being argued are not convincing. The amended claim portion requires “without use of information about the user provided prior to the verification operation”, but said verification operation that proceeds it uses acquired information about the user to perform the verification operation. Additionally (see para 0004 of Applicant’s disclosure) a user identification image and user name provided by an ID card are used to search the web/server/network for face/video/image data to perform the verification operation against the user provided ID card data. Hence, the Applicant’s disclosure clearly teaches that the operation of verification is performed with data collected that existed prior to said verification step. Examiner understands the intent of the claimed portion being drawn to a difference in the registration of user information (see argument on page 8 of Applicant’s Remarks) but the currently presented limitations do not require such details. Furthermore, even the externally gathered data disclosed by Applicant must exist prior to the verification step. For at least the above reasoning the .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-13, 15-20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As per Applicant’s discussion in the Remarks provided 05/27/2021 and at least paragraph 0004 of Applicant’s disclosure: The claim limitation of each of the independent claims 1, 9, and 17 requiring “without use of information about the user provided prior to the verification operation” is contradictory to Applicant’s . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13, 15-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vemury (US 2017/0032485).

[Vemury (para 0061-0062) has disclosed a computing device comprising hardware that is at least processor, memory, storage devices, for performing the disclosed method.]
in response to initiating a verification operation, [Vemury (para 0056-0057) initiation of screening process of a person.]
receiving, by one or more processors, [Vemury (para 0057) receiving at a collection device, wherein a collection device can be a laptop.]
a name of the user [Vemury (para 0063) user entered unique identifier, wherein identifier is at least a name (para 0102, 0139).] and a picture comprising facial image data [Vemury (para 0065) image includes person’s face (para 0076, 0101, 0119, 0197).] of the user; [Vemury (para 0057, 0065, 0089, and 0118) receiving biographic and biometric information of a user (para 0068-0069, 0137-0138) at an information module of the collection device. Biographic information including a name of said user (para 0086). Biometric information including facial image data (para 0076).]
[Vemury (para 0060) biographic information and biometric information from historic/past (para 0194-0195) are associated with a unique identifier (biographic information identifier is a name, para 0102) and stored as a record (indexed in a database based at least the name corresponding to set of biometric information – para 0102-0103).]
issuing a search request including the name of the user as a search parameter; [Vemury (para 0069) information module validates user information by retrieving associated biometric information (para 0070-0071, 0158) corresponding to the submitted user information such as the biographic information that is a name (para 0102, 0139) or other identifier (para 0063).]
[Vemury (para 0070-0071, 0099-0100, 0140) information module searches for validation information including biometric images for user information validation.]
without use of information about the user provided prior to the verification operation, [As per the above response to Applicant’s arguments, the use of information acquired at the time of verification has been disclosed by Vermury in the providing of biometric data, user name data, and the retrieval of additional biometric data based on the name identifier. Said information necessarily existing prior to the verification operation, else no data would be available to retrieve. As per paragraph 0004 of Applicant’s disclosure, Applicant’s discussion of the claims in Applicant’s Remarks, and the 35 USC 112 rejection of the claims: The use of data existing prior to the verification process meets the limitations of the presented claimset, hence the name and biometric data of Vemury used in the verification process existing prior to the verification process meets the limitations of the presented claimset.]
determining a match score for the set of one or more images with respect to the facial image data of the user; and [Vemury (para 0099-0100) the matching module determines matching score of biometrics (para 0104, 0143, 0178), wherein biometrics include facial image data (para 0076, 0101, 0203, facial recognition – para 0105, 0128) must meet a predetermined level (para 0143 – “checking a collected fingerprint to determine it (to an appropriate determined level) corresponds to a valid….” and para 0224-0226).]
in response to determining that the match score exceeds a threshold value, indicating, without use of information about the user provided prior to the verification operation, that the user is verified. [User/person is verified (para 0106 and 0224) based on the biometric matching (para 0224-0226) exceeding a set matching level, and upon verification the display or providing of access to a gate region is performed.]

wherein determining a match score for the one or more images includes determining an individual match score for each image in the one or more images and determining the match score based, at least in part, on the individual match score for each image. [All or a subset of the biometric data is compared to the information captured when individual attempts verification, and a score of said matching is determined (para 0222 and 0247).]

With respect to Claims 3 and 11: The method of claim 1, further comprising filtering search results received in response to the search request to determine the set of one or more images. [Filtering that is at least a determination of facial image quality and the removal of retrieved images not meeting quality threshold requirements (para 0226 and 0247).]

With respect to Claims 4, 12, and 19: The method of claim 3, wherein filtering the search results includes removing images that do not include facial image data. [Insufficient biometric information such as the non-existence “lack of biometric information” of facial data in an image to be used in facial or other biometric recognition has been disclosed (para 0247).]

With respect to Claims 5, 13, and 20: The method of claim 3, wherein filtering the search results includes removing images that are not a frontal image of a single face. [Insufficient biometric information such as the non-existence “lack of biometric information” of facial data in an image to be used in facial or other biometric recognition has been disclosed (para 0247). Wherein “lack of biometric information” such as no face in the image data, is at least “not a frontal image of a single face” as presently claimed.]

[At least para 0222 and 0061-0062, wherein facial image data is captured and processed by the device having a processor.]

With respect to claims 8 and 16: The method of claim 1, further comprising: in response to determining that the name of the user comprises a common name, including demographic data in the search request. [Vemury - biographic information that is a name (para 0102, 0139).]

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        


/KIM Y VU/Supervisory Patent Examiner, Art Unit 2666